Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 1 of 15




                                    UNITED STA TES DISTRICT CO URT
                                    SO UTH ERN D ISTRICT OF FLO R IDA

                                  CASENO.l9-?oD7wqp-(tp-S(ay.1                        -



          UNITED STATES OF A H ERICA

          VS.

          CH R ISTO PH ER M IAN O ,

                               D efendant.
                                                      /


                                              PLEA A GREEM E NT

                 The United StatesofA m erica,by and through the Fraud Sec'tion ofthe Crim inalD ivision

          ofthe Departm entof Justice and the United States Attorney's Office forthe Southern Districtof

          Floridai
                 thereinâfterrefen'edtoasthe(tunitedStates''),andChristopherM iano(hereinafterreferred
          toastheEdDefendanf'),enterintothefollowingagreement:
                        The D efendant agrees to plead guilty to Counts      and 2 of the Inform ation
                  '                 .                              .
      .

          (hereinaftertheGGlnformation'),charging him with conspiracyto soiicitand receivehealth care
          kickbacks,in violation ofTitle l8,United Statds Code,Section 371,and soliciting and receiving
                                   .      .                                       1
                                                                                  .

          health carekickbacks,inviolation ofTitle42,United StatesCode,Section 1320a-7b(b)(1)(A).
  .
      TileDefendantacknowledgesthathehasreadthechargesagainsthim containedintheInformation
          andtizatthechargeshavebeenfullyexplainedtohim byhisattorney.
                                                                   v



                 2.     The D efendant is aw are that the sentence w ill be im posed by the Court.

      Derendantunàerstandsand agreesthatfederalsentencing law requiresthecourtto impose a
      sentence that is reasonable and that the Court m ust consider the United States Sentencing
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 2 of 15




    GuidelinesandPolicyStatemeltts(hereinaftertheEtsentencingGuidelines'')indeterminingthat
    reasonable sentence. The D efendantacknowledgesand'unde'rstandsthatthe Courtwillcom pute'

    an advisory sentence underthe Sentencing Guidelines and thatthe applicable guidelinej willbe

    determ ined by the Courtrelying in parton the resultsofapresentence investigation by the United

    StatesProbationOffice(itprobation'l,.whichinvestigationwillcommenceaftertheguiltypleahas
    bçen entered.TheDefendantisalso aw arethat,undercertain circum stances,theCourtm ay depart

    from theadvisorySentencingGuidelinesrangethatithascomputed,andmayrakseorlowerthat
    advisory sentence under the Sentencing Guidelines. The D efendant is further aware and

    understands'thatwhile the Courtis required to considerthe advisory guideline range determ ined

    undertheSentencing Guidelines,itisnotboundto imposethatsentence. Defendantunderstands

    thatthe factsthatdeterm inethe offense levelw illbe found by the Courtatthetim e ofsentencing
                                                                .                    1


    and that in m aking those determ inationsthe Courtmay considerany reliable evidence, including

    hearsay,as wellas the provisiolis orstipulations in this Plea A greem ent. The United States a'
                                                                                                  nd

   theD efendantagreeto recom m end thattheSentencing Guidelinesshould apply pursuantto United

   States v.Booker,thatthe Sentencing Guidelinesprovideafairandjustresolutionbased on the
                r




   facts of this case,and that no upward or downw ard departures >re appropriate other than the

    reductions foracceptance ofresponsibility. The Courtispennitted to tailorthe ultim ate sentence

    in lightof otherstatutory concelms,and such sentence m ay be eitherm ore severe or less severe

   than the Sentencing Guidelines' advisory sentence. K now ing these facts, the Defendant

   understandsand acknowledgesthatthe Courthasthe authority to im pose any sentence w ithin and

   up to the statutory m axim um authorized by law forthe offenses identified in paragraph land that

   the Defendantm ay notw ithdraw the plea jolely asa resultofthe sentence im posed.
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 3 of 15




                    The Defendant also understands and acknow ledges that as to the offense of

      conspiracy to receive health care kickbacks,as charged in Count 1,the Coul'
                                                                                t m ay im pose a

      statutorymaximum term ofimprisonmentofupto five(5)years. Inadditiontoanyperiodof
      imprisonm'enttheCourtmayalsoimposeaperiodofsupervisedreleaseofuptothree(3)ye
                                                                                 'arsto
      çom m ènce atthe conclusion oftheperiod ofimprisonm ent.ln additionto aterm ofim prisonmènt

      andsupervisedrelease,theCourtm>y impose afineofup tothegreaterof$250,000,ortwicethe

  ,
      pecuniary gain orlosspursuantto 18U.S.C.j357l(d). The Defendant also understandj and
                            ''
                                       .



      acknow ledgesthatasto the offense ofreceiving health care kickbacks.
                                                                         ,âs charged in Count2,the

      Courtmayimposeastatutorymaximum term ofimprisonmentofuptofive(5)years.Inaddition
      to any period of im prisonm entthe Courtm ay also im pose a period ofsupervised release of up to

      three(3)yegrstocommenceattheconclusionoftheperiodofimprisonment.lnadditiontoaterm
      of im prisonment and supervised release,the Courtm ay im pose a fine of up to the greater of
                                  .




      $250,000,ortwicethepecuniarygainorlosspursuantto18U.S.C.j357l(d).
                    The D efendant further understands and acknow ledges thàt, in addition to any

      sentence im posed underparagraph 3 ofthisA greem ent,a specialassessm ent in the totalAm ount

      of$200.00willbeimposed on theDefendant. TheDefendantagreesthatany specialassessment
      im posed shallbe paid atthe tim e ofsentencing.

                    The Defendant understands and acknow ledges that as a result of this plea, the

      D efendantw illbe excluded as a provider from M edicare,M edicaid,and al1federalhealth care

      program s. D efendantagrees to conp lete and execute al1necessary docum ents provided by any

      departm entor agency of the federalgovernm ent,including but not lim ited to the U nited States

      D epartm ètatofHealth and Hum an Services,to effectuatethisexclusion w ithin 60 daysofreceiving
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 4 of 15




   the documents. Thisexclusion w illnotaffectDefendant'srightto apply forand receive benefits

   asa beneficiary underany federalhealth care program ,including M edicare and M edicaid.

                 TheDefendantrecognizesthatpleading guilty m ay have consequenceswith'
                                                                                     respect

   to the Defendant's im m igration status ifthe Defendantisnota natural-born citizen ofthe United     .




   States. Underfederallaw,abroad range ofcrim es arerem ovable offenses,including thecrime to

   which the Defendantispleading guilty. ln addition,undercertain circum stances,denaturalization

   may also be a consequence ofpliading guilty to a crime. Removal,denaturalization,and other

   immigration consequencesare the subjectof a separate proceeding,however,and Defendant
   understandsthatno one,including the D efendant'sattorney orthe Coult can predictto acertainty

   the effectofthe Defendant'sconviction on the Defendant's imm igration status. TheDefendant

   nevertheless affirms thatthe Defendant chooses to plead guilty regardless of any im m igration

   consequences thatthe Defendant's pleà m ay entail,even if the conjequence is the Defendant's

   denaturalization and automatic rem ovalfrom the United States..

                 The D efendantshallcooperate w ith 1aw enforcem ent officials,attorneys with the

   United States Departm entofJustice and U nited StatesAttorney'sOfficeforthe Southern D istrict

   ofFlorida,and w ith federalregulatory officialscharged w ith regulàting oroverseeingthe M edicare

   program by providing full,com plete and truthfulinform ation regarding his know ledge,conduct

   and actions while involved in health care and by providing active cooperation in ongoing

   investigations ifrequested to do so. Ifcalled upon to do so,the Defendantshallprovide com plete
            .




   and truthfultestimony before any grand jury ortrialjury in any criminalcase,in any civil
   proceeding ortrial,and in anyadm inistrative proceeding orhearing.ln carrying outhisobligations

   under this paragraph Defendant shall neither m inim ize his ow n involvem ent nor fabricate,


                                                  4
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 5 of 15




   m inim ize orexaggerate the involvementof others. Ifthe Defindantintentionally providesany

    incom plete oruntruthfulstatem entsortestim ony,hisactionsshallbe deemed a m aterialbreach of.

   thisAgreementandtheUnitedStatesshallbefreetopursueallapprojriatechargesagainsthim
   notwithstanding anyagreementsto forbearfrom bringing,additionalchprgesasm aybeotherwlse
   setforth in thisAgreem ent.

           8.     TheDefendantshallprovide theProbation O ffice and counselforthe United States

   with a full, com plete and acctlrate personal Gnancial statem ent. If the Defendant provides

   incom pleteoruntruthfulstatements in hispersonalfinancialstatement,thisaction shaJllbedebm ed

   a m aterialbreach ofthis Agreem entand the United States shallbe free to purjue a1lappropriate

   charges againsthim notw ithstanding any agreem ents to forbearfrom bringing additionalcharges
   otherwise setforth in this'
                             A greem ent.

                  Provided thatthe D efendantcom m itsno new crim inaloffenses and provided that

   he continues to dem onstrate an affinuative recognition and affirmative acceptance of personal

   responsibility for his crim inal conduct, the U nited States agrees that it w ill recom m end at
                       :

   sentencing that the D efendant receive a three-level reduction for acceptance of rrsponsibility

   pursuantto Section 3E1.l ofthe Sentencing Guidelines,based upon the Defendant's recognition

   and affirm ative andtim ely acceptance ofprrsonalresponsibility.TheUnited States,however,w ill

   notberequiredtomakethissentencingrecommendationiftheDefendant:(1)failsorrefusesto
   m ake a full, accurate and com plete disclosure to the United States and Probation of the

   circumstancessurroundingtherelevantoffenseconductandhispresentfinancialcondition;(2)is
   found to have m isrepresented factsto the U nited States priorto entering this Plea Agreem ent;or

   (3)commitsanymisconductafterenteringintothisPleaAgreement,includipgbutnotlimitedto

                                                  5
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 6 of 15




    com m itting a state orfederaloffense,violating any term ofrelease,orm aking false statem ents or

    misreprqsentationsto any governmentaleniity orofficial.
           10.' TheUnitedstatesreservesiherighttoinfonu theCourtandProbationofallfacts
   pertinentto the sentencing process,including al1relevant inform ation concerning the offenses

   com m itted,w hether charged or not,as wellas concerning the Defendant and the Defendant's

   background.Subjectonlytotheexpresstermsofanyagreed-uponsentencingrecommendations
   contained in this Plea Agreem ent, the United States further reserves the righs to m ake any

   recomm endation asto thç quality and quantity ofpunishm ent.

                  The U hited States reserves the right to evaluate the nature and extept of the

   D efendant'scooperation and to m ake the Defendant's cooperation,or lack thereof,known to the

   Courtatthetimeofsentencing.IfinthesoleandunreviewablejudgmentoftheUnited Statesthe
   Defendant'scooperation is ofsuch quality and significance to the investigation orprosecution of

   othercrim inalm atters asto w arranttheCourt'sdow nward departurefrom the sentence advised by
                                                                                           .



   the Sentencing G uidelines,theUnited Statesm ay atorbefore sentencing m ake a m otion pursuant

   toTitle18,UnitedStatesCode,Section35534$,Section 5K1.1oftheSentepyingGuidelines,or
                                                                              ).' .
   subsequent to sentencing by m otion pursuant to Rule 35 of the Federàl Rules of Criminal

   PrOCedtlre,reflectingthattheDefendanthasprovidedsubstantialassistanceandrecommendin)a
   senténce reduction. the Defendantacknowledges and agrees,however;thatnothin'
                        '   '
                                                                              g in this
   X greementm aybeconstrubdtorequiretheUnited Statesto tilesuchamotionandthatthe'
                                                                                 United
   States' assessm ent of the naturé, value, truthfulness, com pleteness, artd accuracy of the

   Defendant's cooperation shallbe binding on the D efendant.

           12.    The Dçfendantunderstandsand acknbw ledgesthattheCourtisunderno obligation


                                                   6
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 7 of 15




    tograntamotiohbytheUnitedStatespursuanttoTitle l8,UnitedStatesCode,Section3553($,
    5K 1.1 ofthe Sentencing GuidelinesorRule 35 oftheFederalRules ofCrim inalProcedurr,as
    referred ttlin paragraph 11 ofthisA greem ent,should the U nited Statese'
                                                                            xercise its discretion to

    file such am otion.

                   The Defendal
                              itadm itsand acknow ledgesthatthe follow ing factsare true and that
                               '
         .

   the U nited States could prove them uttrialbeyond a reasonablè doubt:

             (a)   ThattheDefendantknowinglyandwillfullyparticipatedintheconspiracytosolicit
                   and receive health care kickbacks,ascharged in Count lofthe lnform ation;

             (b) . Th>tthe Defendantknowingly and willfully solicited and received health care
                   kickbacks,ascharged in Count2 ofthe Infonuation;and

             (b)   ThattheDefendant'sparticipationin theconspiracytosolicitand receivèhealth
                   care k, ièkbacks,and soliciting and receiving health care kickbacks,resulted in an

                   ifnproperbenefittobeconferred bytheM edicareprogram ofmorethan$9,500,000

                   and lessthan$25,000,000.
                   Based on the foregoing,the United States and the Defendantagree that,although

   notbinding on Probation orthe Court,they willjoihtly recommend tha!
                                                                     tthç Courtimpose a
   sentence within the advisory sçntencing guidelinerangeproduced by application oftheSentencing
                                                                                            '
                                                                                 .



   G uidelines. A lthough notbinding on Probation orthe Court,the U nited StatesandtheD efendant

   further agree that,exceptas otherwise expressly contem plated in this Plea Agreem ent,they w ill

   jointly recommend that thç Courtneither departupward nor departdownward under the
   Sentencing Guidelines w hen determ ining '
                                            the advisory Sentencing G uideline range in this case.

   Further,theU nited SG tesand the Defendantagree,although notbinding on Probation orthe Court,


                                                   7
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 8 of 15




    thatthere are no factorsorcircum stanceswhich w ould supportorotherwise suggestthe propriety

    oftheCourt'sfindingofanyvarianceunderTitle18,UnitedStatesCode,Section35534$.The
    parties agree that,atthe tim e ofsentencing,the United States willrecom m end a sentence atthe

    Iow end ofthe Sentencing Guidelines.

                  The United Statesandthe Defendantagree that,although notbinding on Probation

    orthe Court,they willjointly recommend thatthe Courtm ake the follow ing lndings and
    conclusionsasto the sentence to be im posed:

                  BaseOffenseLevel: The Defendant's base offense level is eight (8), in
                  accordancewithU.S.S.G.j2B4.1;and
           (b)    Loss: The Defendant's offense levelshallbe increased by twenty (20) levels
                  pursuantto U.S.S.G.j 2B1.1(b)(l)(K)because the lossamountwasmore than
                  $9,500,000butlessthan$25,000,000.

           TOTAL OFFENSE LEVEL - UNADJUSTED                                         ls
           (c)    Acceptance of Responsibility: That the Defendant's offense level shallbe
                  decreased by three (3) levels pursuantto U.S.S.G.5j 3E1.1(a) and 3E1.1(b)
                  because the Defendant has dem onstrated acceptance of responsibility for his

                  offense and assisted authorities in the investigation of and prosecution ofhis own

                  m isconductby tim ely notifying authoritiesofhis intention to entera plea ofguilty.

           TOTA L OFFEN SE LEV EL - AD JU STED

           16.    The D efendant acknow ledges and understands that additional or different

    enhancem entsorprovisionsofthe Sentencing Guidelinesm ightbe applicable,and thatneitherthe

    CourtnorProbationareboundbytheparties'jointrecommendations.

                                                   8
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 9 of 15




                  The Defendant know ingly agrees to im m ediately and voluntàrily forfeitto the

    UnitedStatesofAmerica,purspanttoTitle18,UnitedStatesCode,Section982(a)(7),allproperty,
    realorpersonal,thatconstitutesorisderived,directly orindirectly, from gross proceedstraceable

   totheoffensetowhich Defendantispleading guilty.TheDefendantagreesthat$3,412,619 isthe
   totalvalue ofthe grossproceedstraceable to hiskickback conspiracy.

                  TheDefendantagreestotheentryofaforfeituremoneyjudgmentintheamountof
   $3,412,619 (EEForfeitureMoneyJudgmenf').The Defendantknowingly and voluntarilyagrees
   that he shall not,in any m anner, act in opposition to the United States seeking entry of, and

   satisfying,the Forfeiture M oney Judgm ent. The Defendantalso agrees to assistthisOffice in al1

   proceedings,administrative orjudicial,in satisfying the Forfeiture Money Judgment. The
   assistance shall include: identitk ation of property available to satisfy the Forfeiture M oney

   Judgm ent,and the transferofsuch property to the United States by delivery to this Office upon

   this Office's request, any necessary and appropriate docum entation, including consents to

   forfeiture and quitclaim deeds,to delivergood and m arketable title to such property, aswetlas

   truthfuland com plete testim ony in qny forfkiture civilor ancillary proceeding as against third

   parties who m ay claim an interest in such assets. Defendantagrees that the U nited States m ay

   seeksubstituteassetswithinthemeaningof21U.S.C.û853.
                  Thebefendantknowingly and voluntarily waivesany righthe may haveto an
   appealofthe Forfeiture M oney Judgm ent,agrees to waive any claim or constitutional, legalor

   equitablç defense the Defendant m ay have with respectto such order, includipg any claini of

   excessive fine or penalty under the Eighth Am endm ent to the United States




                                                  9
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 10 of 15




    Constitution. Additionally, the Defendant w aives the statute of lim itations, and any notice

    requirem ents,w ith respectto forfeitures resulting from this case.

           20.     In furtherance ofthe collection ofthe Forfeiture M oney Judgm entand restitution

    judgment,theDefendantagreestothefollowing:
                   (a)     TheDefendantagreestomakefullandaccuratedisclosureofhisfinancial
    affairs to the United States Departm ent of Justice,the United States A ttorney's Office and the

    United States Probation Office. Specifically,the Defendantagreesthatw ithin 10 calendar days

    ofthesigning ofthisPleaAgreem ent,theDefendantshallsubm ita com pleted FinancialD isclosure

    Statement(form providedbytheUnited States),andshallfullydiscloseandidentifya1lassetsin
    which he hasany interestand/oroverwhich the Defendantexercisescontrol, directly orindirectly,

    including those held by a spouse,nom inee,orotherthird party, whetherlocated Avithin oroutside

    of the United States. The Defendant agrees to provide, in a tim ely m anner, all financial

    inform ation requested by the United StatesA ttorney's Office and U .S.Probation Office,and upon

    request,to m eet in person to identify assets/m onies w hich can be used to satisfy the Fod-eiture

    MoneyJudgmentand/ortherestitutionjudgment.Inaddition,theDefendantexpresslyauthorizes
    the United StatesAttorney'sOfficeto obtain a creditreport.

                   (b)    TheDefendantagreesthathewillnotsell,hide,waste,encumber,destroy,
    or otherwise devalue any assetw ithout prior approval of the governm ent, untilthe Forfeiture

    MoneyJudgmentandhisrestitutionjudgmentarepaidinfull.TheDefendantshallalsoidentify
    anytransferofassetsvalued in excessof$5,000 since thedate ofwhen he becameawareofthe
    cri'
       m inalinvestigation, including the identity ofthe asset,the value ofthe asset,the identity ofthe

   third party to w hom the assetw astransferred,and the currentlocation ofthe asset.


                                                    10
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 11 of 15




                   (c)    The Defendant agreesto cooperate fully in the investigation and the
    identification ofassetsto be applied toward forfeiture and restitution. The Defendantagfeesthat

    providing falseorincom plete information abouthisfnancialassets,orhiding,selling,transferring

    ordevaluing assetsand/orfailing to cooperatefully in the investigation and identification ofassets

    may beusedasabasisfor:(i)separateprosecution,including,under18U.S.C.j 1001;or(ii)
                                .                                                             '

    recom m endation ofadenialofa reduction foracceptance ofresponsibility pursuantto Sentencing

    Guidelinesj3EI.I.
                   (d)    TheDefendantfurtheragreestoliquidateassets,orcompletealzyothertasks
    which w illresult in im m ediate paym ent of the Forfeiture M oney Judgm ent and the restittgion

    judgmentinfull,orfullpaymentintheshortestamountoftime,asreqgestedbythegovernment.
                   (e)    TheDefendantshallnotify,within30days,theClerkoftheCourtandthe
    UnitedStatesAttorney'sOfficeof:(i)anychangeofname,residence,ormailingaddress,and(ii)
    any m aterialchange in econom ic circum stancesthataffects the ability to pay the Forfeiture.

                   The Defendantacknowledgesthatbecausetheoffensesofconviction occurred after

    A pril24,1996,restitution is mandatory w ithoutregard to the Defendant'sability to pay and that

    the Courtm ust order the Defendantto pay restitution for the full loss caused by his crim inal

    condud pursuantto 18 U.S.C.j 3663A. Furthermore,the Defendantstipulatesthathe owes
    restitution in the amountof approximately $17,869,208,jointly and severally with his co-
    conspirators,including allthose Defendantidentified during hiscooperation.

                  N otw ithstanding the above,the parties agree to leave open w hether Defendéntis

    dueacredit- nottoexceed $3,500,000- againstrestitution forthevalueofpàymentshewasdue
    to receive but,atthe requestofthe govem m ent,declined to accept.


                                                    11
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 12 of 15




                           The Defendantisawarethatthesentencehasnotyetbeen determ ined by the Court.

        TheDefendantisalso awarethatany estimate ofthe probablesentencing range orsqntence that

    theD efendantm ay receive,w hetherthatestim atecom esfrom theD efendaùt'sattom ey,theUnited

        States,or Probation,is a predid ion,not a prom ise, and is not binding on the United States,

        Probation or the Court. The Defendant understands further that any recom m endation thatthe
                                    ,



    U nited States m akes to the Court as to sentencing, w hether pursuant to this Agreem ent or

    otherwise,;isnotbinding on the Courtand the Courtmay disregard the recommenbation in its
    entirety.TheDefendaniunderstandsandacknowledges,aspreyiouslyacknowledgedinparagraph

    2 above,thatthe Defendant m ay notwithdraw his plea based upon thr Court's decision nottp

    accept a sentehcing recom m endation m ade by the befendant, the United States, or a
                                                               .




    recommendatiénmadejointlybyboththeDefendantandtheUnitedStates.
                     24.   TheD efendantisaw arethatTitle 18,U nited StatesCode, Sèction 3742 affgrdshim
                                                                                   ,                   .'


    the rightto appealthe sentence imposed in this case. Acknow ledging this, in exchange for the
                 '
         .                                          .                                   .

    undertakingsfnadebytheUnitedStatesinthisPleaAgreement,theDefendantV rebywaivesall
    rights çon
             'ferred by Section 3742 to appealany sentence im pojed, including any forfeiture or

    restitution ordered,orto appealthem >nnerin w hich the sentencew asim posed, unlessthesentence
             '
    .
    exceedsthemaxirhum permittedbystatuteoristheresultofanupwarddejartureand/oravariance.
    from the Sentencing Guidelinesrangethatthe Courtestablishes atsentencing. 1ù addition to the

    foregoing provisions,the defendarfthereby w aives al1rights to argue on appealthatthe statute to

    which thedefendantispleading quilty isunconstitutionaland thatthe admitted conductdoesnot
    fall w ithin the scope of the statute. The Defendant furthçr understands Shat nothing in this


                                                         12
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 13 of 15




    Agreem entshallaffectthe rightofthe U nited Statesand/orits duty to appealassetfol'th in Title

    18,United StatesCode,Section 37424b).However,iftheUnited StatesappealstheDefendant's
    sentencepurjuantto Section3742(b),4heDefendantshallbereleasedfrom theabo'
                                                                            vewaiverof
    appellate lights. By signing thisA greem ent,the. Defendantacknow ledgej thathe has discussed

    the appealw aiver setfoi'
                            th in this A greem entwith his attorney. Thç Defendantfurther agrees,

    together w ith.the U nited States, to request that the Court enter a specific finding that the

    D efendant'sw aiverofhisrightto appealthe sentenceto be im posed in thiscase wasknow ing and

    voluntary.

           25. Forpurposesofcrilinalprosecution,thisPleaAgreementshallgebinding and
    enforceable upon the Fraud Section ofthe Crim inalDivision ofthe U nited States Departm entof

    Justice and the United StatesAttorney'sOfficpfortheSouthern DistrictofFlorida. The United

    Statesdoesnotrelease Defendantfrom any claimsunderTttle 26,United StatesCode. Fùrther,
    this A greem ent in no w ay Iim iti,binds,or otherwise affects the rights,powers or duties of any
                                                                                   .




    state orIocal1aw enforcem entagency orany adm inistrative orregulatory authority.

           26.    D efendant agrees that if he fails to com ply w ith any of the provisions of this

    A greem ent,including thefailuretotendersuch A greem entto theCourq m akesfalseorm isleading

    statem entsbefore the Courtorto any agentsofthe United States,com m its any furthercrim es,or

    attemptstowithdraw theplea(priortoorafterpleadingguiltytothechargesidentifiedinparagraph
    one(l)above),theG,overnmentwillhavetherighttocharacterizesuchconductasabreachofthis
    Agreement.In theeventofsuchabreach:(a)theGovernmentwillbefreefrom itsobligations
    under the Agreementand furthèr may take whatever positiön itbelievesappropriate asto the

    sentenceandtheconditionsUftheDefendant'srelease(forexample,shouldtheDefendantcommit

                                                   13
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 14 of 15




    any conduct after the date of this A greem entthat would form the basis for an increase in the

    Defendant'soffenselevelorjustifyanupwarddeparture-examplesofwhichincludebutarenot
    limitedto,obstructionofjustice,falluretoappearforacourtproceeding,criminalconductwhile
    pending sentencing,and false statem ents to law enforcem ent agents,the Probation O fficer, or

    Court- the Governméntisfree underthisAgreem entto seek a'
                                                            n increase in theoffense levelbased

    onthatpost-Agreemeétconduct);(b)theDefendantwillnothavetherighttowithdraw theguilty
    plea;(c)theDefendantshallbefullysubjecttocriminalprosecution forany othercrimèswhich
    he has com m itted orm ightcom m it,ifany,iùcludingper
                                        .                juryandobstructionofjustice;




                                                 14
Case 0:19-cr-60276-AHS Document 27 Entered on FLSD Docket 02/05/2020 Page 15 of 15




   and (d)the'Defendantwaivesanyprotectionsafforded by Section 1B1.8(a)oftheSdntencing
   Guidelines,Rule11oftheFederalRulesofCriminalProcedureand Rule410 oftheFederalRules
   of'
     Evidence,and the GovenunentWillbefreeto useagainsttheD efendant,directly and indirectly,

   in any cdm inalorcivilproceeding aay ofthe inform ation,statements,and m aterialsprovided by                         .




   him pursuantto thisA gr:em ent,including offering into evidence orothenvise using the attached
                                                                                              .




   AgreedFacmalBasisforGuiltyPlea.

            27.   Thisistlte entireA greem entand undqrstandingbqtweén the Upited States:and th:      .




   Defendant.Thereayeno otiwtagreem ents,prom ises,representationsorunderstandings.

                                           ARJANA FAJARDO OFSIJAN
                                           UNITED STATES ATTORN EY
                                           SOUTHERN DISTY CT OF FLORID A


   Date: 7-.r
            7-.                        By:                                                                              .-

                                                   T1M                       ' i
                                                   TRIAL                     NEY
                                                   FRA >BcT1oN,CRINIIIV L plvlsloN
                                                   U.s.bEPARTNIBNT oyJus-ncs

   Date:/-gé-/y                        '
                                           .             ...   W         .
                                                                                     '                                               '



                                                           TOPH
                                               .
                                                        EFENDANT
                                                             ' >'e .îg '                                               ...
                                                                                                                          ''     -
                                                   '
                                                   .'
                                                               .   z.*       /                                   a-
                                                                                                                  eA
            A               .                      t :
                                                     ..
                                                      : -,                   z                               .
                                                                                                             -.
                                                                                                              -.
                                                                                                               -
   oate(  1..mz-/
       ./----
        l
                ej/
                  w
                   -
                   .
                   ,- (#7
                  .-                   B .
                                                        7ei
                                                          /
                                                           l /
                                                             z      z
                                                                   ..
                                                                      , y
                                                                         ,       .        ,.ee'f
                                                                                         -.       .
                                                                                                          ..<.w .
                                                                                                           --.
                        ,
                                                   * ILLIAM R.TUNIQ Y,ESQ.
                                                   NICHULASSU      CZ,ESQ.
                                                   JOHNCOURIEwtESQ                       .
                                                                                                                   .....
                                                                                                                             j
                                                                                                                             .
                                                   COUNSEL FOR PH'
                                                                 M STG HERX IIANO




                                                               15
